Title: Thomas Jefferson to Craven Peyton, 28 June 1817
From: Jefferson, Thomas
To: Peyton, Craven


          
            
              Dear Sir
              Monticello
June 28. 17.
            
            I have your papers under consideration, and altho’ I think myself tolerably satisfied on the subject, yet, as I am about setting out to Bedford and too much pressed with preparations for that journey, I would rather keep them till my return (a fortnight hence) as both there as well as on the road I can consider it more uninterruptedly. if the letters of Colo Lewis No 1. to 26. referred to in Hening’s depn are in your hands I should like to see them. but above all there is a matter of evidence, which I doubt not is in your favor, is important, and yet wholly passed over in the answer and depositions. the deed of 1802. was not proved by the 3d witness till July 2. 1804. your deed was executed 16. days after but when was your bargain with Charles Lewis concluded, because the constructive notice arising from the record of the deed could not operate till July 2. & altho your deed is 16. days later, yet I have no doubt your bargain verbally, if not written was concluded before July 2. Hening can probably say when he was applied to to value the lands, and draw the deed. very likely the application to him was on that very court day, July 2. if not before. the bargain must have been concluded before he was applied to. state this fact to me by memory if you can.   I inclose you the subscription to our paper of our college; if this succeeds our neighborhood will become the central object of the state. and it’s importance to yourself as the father of sons to be educated will be of immediate consequence; for if we can raise enough to effect the establishment we mean to begin with a grammar school in April next, and in the course of the next summer to build for 3. other professors. the payments are made quite easy. be so good as to subscribe your name and contributions, which I am sure will be as liberal as they ought to be. I salute you with friendship and esteem.
            Th: Jefferson
          
          
            P.S. return the paper by the bearer if you please.
          
        